Title: To James Madison from Edward Thornton, 24 July 1801 (Abstract)
From: Thornton, Edward
To: Madison, James


24 July 1801, Philadelphia. Encloses letters and papers from Spain addressed to U.S. secretary of state, forwarded to him by Governor Beckwith of Bermuda, together with a copy of Beckwith’s covering note, which explains that they “having been opened at sea found their way to me in their present condition.”
 

   
   RC and enclosure (DNA: RG 59, NFL, Great Britain, vol. 2). RC 1 p.; docketed by Wagner: “Dispatches with broken seals.” Enclosure is Beckwith to Thornton, 20 June 1801 (1 p.). Enclosures from Spain not found.


